Exhibit 10.5 WAIVER AND AMENDMENT AGREEMENT This WAIVER AND AMENDMENT AGREEMENT (" Agreement ") is entered into as of June 2, 2014, by and among the Lenders identified on the signature pages hereto (such Lenders, together with their respective successors and assigns, are each referred to as a " Lender " and, collectively, as the " Lenders "), WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC, a Delaware limited liability company, as the arranger and administrative agent for the Lenders (in such capacity, " Agent "), and SPEED COMMERCE, INC., formerly known as Navarre Corporation, a Minnesota corporation (the " Borrower "). R E C I T A L S : WHEREAS, Borrower, Agent, and the Lenders are parties to that certain Credit Agreement dated as of November 12, 2009 (as amended or as otherwise modified from time to time, the " Credit Agreement "), and seek to modify and amend the Credit Agreement as set forth herein. NOW, THEREFORE, in consideration of the foregoing, and the respective agreements, warranties and covenants contained herein, the parties hereto agree as follows: Section 1.DEFINITIONS Interpretation. All capitalized terms used herein (including the recitals hereto) will have the respective meanings ascribed thereto in the Credit Agreement unless otherwise defined herein. The foregoing recitals, together with all exhibits and schedules attached hereto, the Agreement Regarding Waiver and Amendment Agreement (defined below), and the Consent and Reaffirmation (defined below), are incorporated by this reference and hereby made a part of this Agreement. Unless otherwise provided herein, all section and exhibit references herein are to the corresponding sections and exhibits of this Agreement. Additional Definitions. As used herein, the following terms will have the respective meanings given to them below: (a)" Distribution Business " means the retail distribution and consumer packaged software business segment of the Loan Parties, and the assets associated therewith, that the Loan Parties propose to sell or otherwise transfer pursuant to one or more transactions, subject to the terms and conditions of this Agreement, the Credit Agreement, and the other Loan Documents. (b)" Specified Defaults " means, collectively, the Events of Default as set forth in Exhibit A to the Agreement Regarding Waiver and Amendment Agreement. Section 2.ACKNOWLEDGMENTS Acknowledgment of Obligations. Borrower hereby acknowledges, confirms, and agrees that as of the open of business on May 28, 2014, (a)Borrower is indebted to the Lenders in respect of revolving Advances in the principal amount of $24,430,944.35 and (b)Borrower is indebted to the Issuing Lender in respect of Letters of Credit in the principal amount of $600,000. Borrower acknowledges, confirms, and agrees that all such loans, together with interest accrued and accruing thereon, and all fees, costs, expenses, charges, and other Obligations now or hereafter payable by Borrower to Agent and the Lenders, are unconditionally owing by Borrower to Agent and Lenders, without offset, defense, or counterclaim of any kind, nature, or description whatsoever. Acknowledgment of Security Interests. Borrower hereby acknowledges, confirms, and agrees that Agent, on behalf of the Lender Group and Bank Product Providers, has, and will continue to have, valid, enforceable, and perfected first-priority continuing liens on, and security interests in, the Collateral heretofore granted to Agent, for the benefit of the Lender Group and Bank Product Providers, pursuant to the Credit Agreement and the other Loan Documents or otherwise granted to or held by Agent. Binding Effect of Documents. Borrower hereby acknowledges, confirms, and agrees that: (a)this Agreement constitutes a Loan Document, (b) each of the Credit Agreement and the other Loan Documents to which it is a party has been duly executed and delivered to Agent and the Lenders by Borrower, and each is and will remain in full force and effect as of the date hereof except as modified pursuant hereto, (c)the agreements and obligations of Borrower contained in such documents and in this Agreement constitute the legal, valid, and binding Obligations of Borrower, enforceable against it in accordance with their respective terms, and Borrower has no valid defense to the enforcement of such Obligations, (d)Agent and the Lenders are and will be entitled to the rights, remedies, and benefits provided for under the Credit Agreement and the other Loan Documents and applicable law, and (e) Borrower shall comply with all limitations, restrictions, or prohibitions that are effective or applicable under the Credit Agreement or any of the other Loan Documents during the continuance of any Default or Event of Default. Acknowledgment of Default. Borrower hereby acknowledges and agrees that the Specified Defaults have occurred, each of which constitutes an Event of Default that, but for the waiver set forth in Section 2.5 hereof, and subject to the terms of this Agreement, entitles Agent and the Lenders to exercise their respective rights and remedies under the Credit Agreement and the other Loan Documents, applicable law, or otherwise. Borrower represents and warrants that as of the date hereof, no Events of Default exist other than the Specified Defaults. Waiver. Subject to the satisfaction of the conditions to effectiveness set forth in this Agreement, and in reliance upon the representations and warranties of Borrower set forth in this Agreement, Agent and Lenders hereby waive the Specified Defaults. Agent's and Lenders' waiver of the Specified Defaults shall not be deemed to be a waiver of any other existing or hereafter arising Defaults or Events of Default or any other deviation from the express terms of this Agreement, the Credit Agreement, or any other Loan Document. Agent and Lenders consent to the June 2014 Equity Issuance, subject to the terms and conditions of this Agreement. -2- Additional Events of Default. The parties hereto acknowledge, confirm, and agree that any misrepresentation by Borrower, any action by Borrower or Guarantor or any Releasing Party (as defined below) to invalidate or limit the enforceability of any of the acknowledgments set forth in Section 2 or the release or covenant not to sue set forth in Section 7, or any failure of Borrower to comply with the covenants, conditions, and agreements contained in this Agreement, the Credit Agreement, or any other Loan Document or in any other agreement, document, or instrument at any time executed and/or delivered by Borrower with, to, or in favor of Agent or any Lender will constitute an Event of Default under this Agreement, the Credit Agreement, and the other Loan Documents. Section 3.AMENDMENTS to CERTAIN LOAN DOCUMENTS 3.1.Section 2.3(d)(iv) of the Credit Agreement is hereby amended and restated in its entirety, as follows: "(iv) Notwithstanding anything contained in this Agreement or the Loan Documents to the contrary, Agent may, in its sole discretion, make Overadvances and Protective Advances in excess of the limits set forth in this Section 2.3(d)." 3.2.Section 2.4(f)(ii) of the Credit Agreement is hereby amended and restated in its entirety, as follows: "(ii) Each prepayment pursuant to Section 2.4(e)(ii) , 2.4(e)(iii) , 2.4(e)(iv) or 2.4(e)(v) above shall (A)so long as no Application Event shall have occurred and be continuing, be applied, first , to the outstanding principal amount of the Advances (with a corresponding permanent reduction in the Maximum Revolver Amount, except that no corresponding permanent reduction shall be required in connection with prepayments pursuant to Section 2.4(e)(ii) as a result of Permitted Dispositions of Eligible Accounts or Eligible Inventory or in connection with prepayments pursuant to Section 2.4(e)(v) as a result of the October 2013 Equity Issuance or of the June 2014 Equity Issuance), until paid in full, and second , to cash collateralize the Letters of Credit in an amount equal to 105% of the then extant Letter of Credit Usage (with a corresponding permanent reduction in the Maximum Revolver Amount), and (B)if an Application Event shall have occurred and be continuing, be applied in the manner set forth in Section2.4(b)(ii) . In the event of a mandatory prepayment under Section 2.4(e)(ii) (other than as a result of the sale or disposition of the Publishing Business or as a result of the sale or disposition of Eligible Accounts or Eligible Inventory), Agent may establish a reserve against the Borrowing Base in the amount of such prepayment." -3- 3.3.Section 7(d) of the Credit Agreement is hereby amended and restated in its entirety, as follows: "(d) Excess Availability. Maintain Excess Availability (i) at all times from and after the Closing Date through, and including, June 1, 2014 of at least $5,000,000 and (ii) at all times from and after the Specified Waiver and Amendment Date of at least $1,000,000." 3.4.Schedule 1.1 of the Credit Agreement is hereby amended by adding the following new defined terms thereto in their appropriate alphabetical order, as follows: " June 2014 Equity Issuance " means the Borrower's issuance of convertible preferred stock and warrants to purchase common stock on June 2, 2014 in respect of which Borrower received $10,000,000 in Net Cash Proceeds, all pursuant to the terms and conditions of the documents in the form attached as Exhibit B to the Agreement Regarding Waiver and Amendment Agreement, which are in form and substance satisfactory to Agent. " Line Block Amount " means $20,000,000. " Specified Waiver and Amendment Date " means June 2, 2014. " Viva Media " means Viva Media, Inc., a Minnesota corporation. " Viva Media Acquisition Agreement " means that certain Asset Purchase Agreement, dated as of July 30, 2013, by and among Viva Media, Viva Media, LLC, a New York limited liability company, Encore, Karsten Voelker, an individual, and Eve Stephanie Voelker, an individual. 3.5.Schedule 1.1 of the Credit Agreement is hereby amended by amending and restating the defined term "Availability Block" in its entirety, as follows: "" Availability Block " means (a) from the date hereof through, and including, June 23, 2014, an amount equal to $1,000,000, (b) from June 24, 2014 through, and including, July 14, 2014, an amount equal to $1,200,000, and (c) from and after July 15, 2014, an amount equal to $1,400,000; provided , however , that the Availability Block shall be increased to $5,000,000 from and after July 31, 2014 unless on or before July 31, 2014 (i) a sale or other disposition of the Distribution Business to which Agent has consented (in Agent's sole and absolute discretion) shall have occurred and (ii) all such net cash proceeds of the Distribution Business shall have been remitted to Agent for application to the Obligations." 3.6.Schedule 1.1 of the Credit Agreement is hereby amended by amending and restating the defined term "Maximum Revolver Amount" in its entirety, as follows: -4- "" Maximum Revolver Amount " means $50,000,000 less the Line Block Amount, decreased by the amount of reductions in the Revolver Commitment made in accordance with Section 2.4(c) of the Agreement." 3.7.Section 15(a) of the Security Agreement is hereby amended and restated in its entirety, as follows: "(a)Upon the occurrence and during the continuation of an Event of Default, (i) Agent may, at its option, and with concurrent notice to any Grantor, and in addition to all other rights and remedies available to Agent under any other agreement, at law, in equity, or otherwise, exercise all voting rights, or any other ownership or consensual rights (including any dividend or distribution rights) in respect of the Pledged Interests owned by such Grantor, but under no circumstances is Agent obligated by the terms of this Agreement to exercise such rights, and (ii) if Agent duly exercises its right to vote any of such Pledged Interests, each Grantor hereby appoints Agent, such Grantor's true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in any manner Agent deems advisable for or against all matters submitted or which may be submitted to a vote of shareholders, partners or members, as the case may be. The power-of-attorney and proxy granted hereby are coupled with an interest and shall be valid and irrevocable until (x) the Secured Obligations have been indefeasibly paid in full in cash in accordance with the provisions of the Credit Agreement and the other Loan Documents, (y) Grantor has no further obligations under the Credit Agreement or any other Loan Document, and (z) the Commitments under the Credit Agreement have expired or been terminated." Section 4.Covenants AND AGREEMENTS LIBOR Rate Loans. Borrower acknowledges and agrees that, notwithstanding any terms of this Agreement, the Credit Agreement, or of any other Loan Document to the contrary, from and after the date hereof, (a) Lenders shall have no obligation to make LIBOR Rate Loans and (b) the Borrower may not continue any existing LIBOR Rate Loan beyond the Interest Period applicable thereto as of the date hereof or convert any Base Rate Loan into a LIBOR Rate Loan. Audits and Valuations. Borrower shall, and shall cause each of its Subsidiaries to, cooperate fully in connection with any audit, inspection, valuation, or appraisal caused to be conducted by Agent. Borrower acknowledges and agrees that, notwithstanding any terms of this Agreement, the Credit Agreement, or of any other Loan Document to the contrary, from and after the date hereof, Borrower shall reimburse Agent, in cash, upon demand, for any and all fees, costs, expenses, and other charges incurred by Agent relating to any audit or appraisal caused to be conducted by Agent from and after the date hereof. Disposition of Assets. Notwithstanding any terms of this Agreement, the Credit Agreement, or of any other Loan Document to the contrary, from and after the date hereof, the Borrower will not, and will not permit any of its Subsidiaries to, convey, sell, lease, license, assign, transfer, return, or otherwise dispose of any Collateral to any Person without Agent's prior written consent other than sales of Inventory in the ordinary course of the Borrower's or such Subsidiary's business to new or existing customers of Borrower or of such Subsidiary on standard terms and conditions who are not Affiliates or insiders of the Borrower or any other Loan Party. -5- Distributions and Other Payments. Except (a) as expressly permitted under the terms of this Agreement, the Credit Agreement, or the other Loan Documents (including the Speed Earn-Out Subordination Agreement) or (b) in the ordinary course of the operations of the Borrower's business, from and after the date hereof, Borrower shall not, and shall not permit any of its Subsidiaries to, pay any fees or make any distributions or other payments whatsoever to any Affiliate or any "insider" (as defined in Section 101 of the Bankruptcy Code) of any Loan Party (other than to another Loan Party), without the prior written consent of Agent and the Lenders. Permitted Investments. Notwithstanding any of the terms of this Agreement, the Credit Agreement, or of any other Loan Document to the contrary, the Borrower will not, and will not permit any of its Subsidiaries to, make any Permitted Investments without the prior written consent of Agent and the Lenders. Control Agreements. On or before June 13, 2014 (or such later date as Agent may agree to in writing in its sole discretion), the Borrower shall deliver to Agent fully-executed Control Agreements, in form and substance satisfactory to Agent, for all Deposit Accounts and/or Securities Accounts that are not subject to a Control Agreement as of the date hereof and which are required to be pursuant to the Credit Agreement, the Security Agreement, or the other Loan Documents, including, without limitation, deposit account no. 7776004199 maintained by Borrower at Wells Fargo; provided , however , that no Event of Default will occur pursuant to this Section if Borrower's failure to timely deliver any such fully-executed Control Agreement is due solely to the failure of Wells Fargo to execute such Control Agreement that is in form and substance satisfactory to Agent. Controlled Accounts. Notwithstanding any terms of this Agreement, the Credit Agreement, or of any other Loan Document to the contrary, from and after the date hereof, Borrower will cause each Controlled Account Bank (as defined in the Security Agreement) to forward by daily sweep all amounts in all Controlled Accounts (as defined in the Security Agreement) and all Deposit Accounts required to be subject to a Control Agreement (including, without limitation, deposit account no. 7776004199 maintained by Borrower at Wells Fargo) to a deposit account designated by Agent; provided , however , that nothing herein shall require or authorize the sweep of amounts in deposit account no. 4121909865 (payroll account) which are to be used to pay payroll, payroll-related, or fiduciary tax obligations. Special Transaction Officer. (a)Borrower has engaged Stuart Noyes of Winter Harbor LLC as a full-time special transaction officer acceptable to Agent and Lenders ("
